In the
United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 01-4225
DARNELL WILLIAMS,
                                            Petitioner-Appellant,
                                v.


CECIL DAVIS, SUPERINTENDENT, INDIANA STATE PRISON,
                                           Respondent-Appellee.
                         ____________
            Appeal from the United States District Court
     for the Northern District of Indiana, South Bend Division.
                No. 99 C 570—Allen Sharp, Judge.
                         ____________
     ARGUED JULY 23, 2002—DECIDED AUGUST 29, 2002
                      ____________


 Before COFFEY, KANNE, and DIANE P. WOOD, Circuit
Judges.
  KANNE, Circuit Judge. A jury convicted Petitioner Darnell
Williams of two counts of felony murder in Indiana state
court, and the trial judge sentenced him to death. After
exhausting his state remedies, Williams filed a petition for
writ of habeas corpus in the Northern District of Indiana,
which the district court denied. Williams now appeals,
claiming ineffective assistance of trial counsel. For the
following reasons, we affirm.
2                                                         No. 01-4225

                            I. History
   John and Henrietta Rease, an elderly couple who lived in
Gary, Indiana, cared for, fed, and housed foster children at
their home in exchange for $160 per month per child. One
such foster child was Gregory Rouster, who lived with the
Reases from November 1985 until his eighteenth birthday
on February 7, 1986. Four months later, the Reases were
robbed and shot to death in their home. Police immediately
arrested Rouster and his three friends, Darnell Williams,
Theresa Newsome, and Edwin Taylor (another foster child
living with the Reases), and charged them each with two
counts of felony murder. See IND. CODE § 35-42-1-1(2).1
Further, the State sought the death penalty against
Williams and Rouster pursuant to Indiana’s death penalty
statute, IND. CODE § 35-50-2-9.


                             A. Trial
  At Williams’ joint trial with Rouster and Newsome,2 the
following evidence was adduced: On the night of August 12,
1986, Williams, Rouster, Newsome, and Kim Toney went to
the Reases’ house to collect money that Rouster believed
the Reases owed to him. Derrick Bryant, a seventeen-year-
old foster child who lived with the Reases at the time that
the crimes were committed, testified that when Williams
and Rouster got to the house, they went into a back room
with Henrietta Rease and got into an argument with her
about whether the Reases owed Rouster money. After
Henrietta Rease asked Rouster to leave the house, Bryant
heard Williams say, “I won’t let her, she’s doing nothing but


1
    That section of the Indiana Code provides that “[a] person who
. . . kills another human being while committing or attempting to
commit . . . robbery . . . commits murder, a felony.” Id.
2
    Taylor pleaded guilty and did not proceed to trial.
No. 01-4225                                                    3

gypping [Rouster] out of the money.” Bryant then heard a
series of gunshots and went upstairs into the attic to hide.
While in the attic, Bryant heard a conversation take place
between Williams, Rouster, and Taylor, whereby Williams
and Rouster agreed to rob the Reases at gunpoint. Bryant
then ran downstairs to hide behind a stairway and heard
Williams and Rouster bring the Reases into the bedroom,
at which point Henrietta Rease told Williams not to hit
John Rease. Next, Bryant heard Williams state, “it’s your
time” and heard Rouster reply, “waste them.” Bryant then
heard a second series of gunshots coming from the bedroom,
at which point he ran out of the house and flagged down a
police car.
  Several neighborhood teenagers, such as Eugene Powell,
Jamal Pope, Jimmy Gray, and Demond Ligon, testified
about the events that they witnessed that night and
corroborated Bryant’s testimony regarding two series of
gunshots coming from the Reases’ house shortly after
Williams and Rouster entered the house. Moreover, the
teenagers testified about a third series of gunshots that
came from the Reases’ house when Rouster and Newsome
were in the Reases’ front yard, but while Williams pre-
sumably was still inside of the house.3 The teenagers’ tes-
timony was corroborated by Lelia Gray, Jimmy Gray’s
mother, who explained that she saw Williams and Rouster
enter the Reases’ house, heard two series of gunshots, and


3
  No one testified that Williams was still in the house when this
third series of gunshots was fired. However, the only time that
Williams was seen leaving the house was after the first series of
gunshots, when Williams searched for something in the front yard
and exclaimed, “my shells.” Powell and Pope then saw Williams
re-enter the house, and they then heard the second series of
gunshots. No one saw Williams leave the house before the third
series of gunshots.
4                                                     No. 01-4225

also heard a third series of gunshots coming from the
Reases’ house while Rouster and Newsome were outside.
  Lake County crime technician Ronald Lach searched the
Reases’ house for evidence later that night and discovered
the Reases’ bodies lying on the bedroom floor. Lach also
found several live .30 caliber cartridges in the Reases’
bedroom as well as several fired .22 caliber and .32 caliber
shells. Finally, he found a .22 caliber pistol in the bedroom
and a .32 caliber pistol in the Reases’ backyard that were
later determined to have fired the gunshots that killed the
Reases.
  Lake County Police Officer Timothy Lukasik arrested
Williams that same night. At that time, Williams had a
black leather pouch with him that contained, among other
things, $232.00 in cash, a wallet with no money in it, and
a .30 caliber live round of ammunition.4 Williams was then
taken to the Gary Police Department, where crime techni-
cian Lach testified that he “observed” Williams’ clothing but
did not find any blood on it. Williams was detained at the
Gary City Jail for two days, after which he was transferred
to the Lake County Jail. On August 15, 1986, Williams’
clothing was confiscated at the Lake County Jail and stored
in an evidence lab, and he was issued a jail uniform. Lake
County Police Officer Bill Wegman testified that approxi-
mately one week later, he gathered Williams’ clothing from
the evidence lab, placed it in a plastic bag, and brought it
to the Prosecutor’s Office.5


4
   Williams’ mother later testified that Williams had possessed all
of these items before August 12, 1986.
5
  Rouster was arrested on the night of the murders by Indiana
State Trooper Rodney Means, who testified that when he arrested
Rouster, he noticed several red spots that looked like blood stains
on the back of Rouster’s white shirt. Lach also testified that he
                                                     (continued...)
No. 01-4225                                                      5

  Eventually, Williams’ clothing was given to Kimberly
Epperson, a forensic serologist employed by the Indiana
State Police. Epperson testified that she examined the
shorts that Williams wore on the night of the murders and
that they had three small spots of dried human blood on
them. She explained that the blood she found on Williams’
shorts was consistent with the blood type of John and
Henrietta Reese and of Rouster, but not consistent with
Williams’ blood type nor that of Newsome or Taylor.6 She
further explained that the blood found on Williams’ shorts
was consistent with the blood type of 45% of the population.
On cross-examination by Williams’ counsel, Epperson ad-
mitted that she did not find any blood on Williams’ shoes.
  During closing arguments, the State argued to the jury
that in addition to the witnesses’ testimony, the blood found
on Williams’ shorts also established that Williams partici-
pated in the Reases’ murders. During his closing argument,
Williams’ counsel attacked the weight of the blood evidence,
stating that the State did not present a “splatter” expert to
testify about how the blood got on Williams’ shorts. Wil-
liams’ counsel also argued that the State’s evidence con-
cerning the blood found on Williams’ shorts showed that the
blood could have come from “millions of people” other than
the Reases. Thus, Williams’ counsel attempted to show that
the blood found on Williams’ shorts may have come from
somewhere other than the crime scene and thus did not
establish Williams’ participation in the crimes.


5
  (...continued)
observed blood stains on Rouster’s clothing at the Gary Police
Department and therefore collected Rouster’s clothing as evidence
at that time and submitted it to the Indiana State Police Post
laboratory for testing.
6
  Epperson also testified that the blood found on Rouster’s clothes
was consistent with the blood type of John and Henrietta Rease,
but not with that of Newsome, Taylor, Rouster, nor Williams.
6                                                 No. 01-4225

                       B. Sentencing
  The jury found Williams and Rouster guilty of two counts
of felony murder and acquitted Newsome on both counts. At
the joint penalty phase, the State sought the death penalty
against both defendants pursuant to IND. CODE § 35-50-2-9.
That statute provided that the State could seek the death
penalty against a defendant convicted of murder if the
State proved beyond a reasonable doubt one of the following
aggravating factors: that the “defendant committed murder
by intentionally killing the victim while committing or
attempting to commit” robbery or that the “defendant has
been convicted of another murder.” Id. §§ 35-50-2-9(b)
(1)(G) & (b)(7). For the penalty phase of this case, the State
alleged that at least one of the aggravating factors was
present: 1) Williams intentionally killed John Rease while
committing or attempting to commit a robbery, 2) Williams
intentionally killed Henrietta Rease while committing or
attempting to commit a robbery, or 3) Williams had been
convicted of the murders of both John and Henrietta Rease.
  The Indiana death penalty statute also provided that
Williams could present evidence pertaining to any potential
mitigating circumstances. See id. § 35-50-2-9(c). The stat-
ute further provided that the jury could recommend the
death penalty, see id. § 35-50-2-9(e), only after it had found
that the state had proved beyond a reasonable doubt that
at least one of the aggravating circumstances existed and
that any mitigating circumstances that existed were out-
weighed by the aggravating circumstance(s). See id. § 35-50-
2-9(k). The court instructed the jury accordingly. The trial
judge then had the responsibility of making the final
sentencing determination after considering the jury’s
recommendation and the standards described in § 35-50-2-
9(k). See id. § 35-50-2-9(e).
  During the sentencing hearing, Taylor testified about the
following events that took place at the Reases’ house on
No. 01-4225                                                  7

August 12, 1986: Henrietta Rease asked Williams and
Rouster to leave after they accused her of keeping money
purportedly owed to Rouster. Williams then pointed a gun
at Taylor and asked him where the Reases kept their
money. Taylor answered that the Reases kept their money
on the bedroom dresser, to which Williams replied, “you
better not be lying.” Taylor then ran to his friend’s house to
call the police and heard several gunshots coming from the
Reases’ house. Taylor also testified that Williams was the
last person he saw with a gun.
  The State also introduced evidence that Williams had
previously participated in a robbery similar to the one
committed against the Reases. Williams presented testi-
mony that he was employed, had graduated high school,
and had lived with his mother for most of his life. Further,
friends and family members testified about Williams’ char-
acter, claiming that he was a kind and responsible young
man.
  The jury ultimately recommended the death penalty for
both Williams and Rouster. Thereafter, the trial judge in-
dicated that the State had proved three aggravating factors
under IND. CODE § 35-50-2-9(b): 1) Williams intentionally
killed John Rease while committing the crime of robbery; 2)
Williams intentionally killed Henrietta Rease while com-
mitting the crime of robbery; and 3) Williams had been
convicted of multiple murders—that of both John and
Henrietta Rease. He also addressed the potential mitigating
circumstances and held that none applied. The judge
then sentenced both Williams and Rouster to death.


                   C. Procedural History
  After the Indiana Supreme Court rejected Williams’
claims on direct appeal, he filed a petition for post-convic-
tion relief, alleging, inter alia, that his two trial attorneys
8                                                 No. 01-4225

were ineffective for failing to fully review discovery materi-
als given to them by the State. Counsel’s entire defense at
trial was based on their belief that no blood was found on
Williams’ clothing. However, serologist Epperson’s report
was given to Williams’ attorneys before trial, and that
report indicated that Epperson had, in fact, tested blood
that she had found on Williams’ shorts. At the post-convic-
tion hearing, trial counsel admitted that they had received
and read Epperson’s pre-trial report, but testified that they
had simply overlooked the fact that Epperson had indicated
that she had found blood on Williams’ shorts. Trial counsel
claimed that they did not know that Epperson had found
blood on Williams’ shorts until Epperson was called to
testify towards the end of the trial. As a result, the trial
record contained few facts concerning the police officer’s
examination of Williams’ clothing on the night of his arrest
and concerning Epperson’s testing of Williams’ clothing.
Therefore, at the post-conviction hearing, many more facts
concerning Williams’ clothing were adduced.
  For example, crime technician Lach testified that he
examined Williams’ clothing at the Gary Police Department
on the night that Williams was arrested and that he did not
find any blood on his shorts at that time. Lach’s examina-
tion of Williams’ clothing consisted of having Williams
stand about two feet away from him, raise his arms in the
air, and turn around slowly. Lach also told Williams to lift
his feet up so that Lach could observe the bottom of Wil-
liams’ shoes. Further, Lach testified that at least two other
police officers were present during this examination and
that they also did not see any blood on Williams’ shorts.
Finally, Lach explained that due to the color and pattern of
the shorts Williams wore that night, it would have been
difficult to see whether there was any blood on them at that
time.
  In addition, Epperson testified at the post-conviction
hearing that Indiana State Police Laboratory policy re-
No. 01-4225                                                9

quired clothing to be stored individually and in sealed
paper bags so that testable biological material would not
degrade and so that the serologists would be able to
perform additional tests in order to narrow down the source
of the blood. She testified that the manner in which Wil-
liams’ clothing was sent to the lab violated this policy
because all of Williams’ clothing items arrived in a single
plastic bag. However, Epperson testified that despite the
improper storage in this case, she was able to obtain results
from the tests she conducted on Williams’ shorts.
   In support of his petition for post-conviction relief,
Williams asserted that had his trial attorneys adequately
reviewed Epperson’s report before trial, they would have
known about the blood found on Williams’ shorts and their
defense strategy at trial would have been more effective.
Based on their misconception that no blood had been found
on Williams’ clothing, trial counsel believed that there was
little evidence placing Williams in the Reases’ bedroom on
the night of the murders. Further, before the post-convic-
tion court, Williams contended that because trial counsel
were so surprised by the fact that blood had been found on
Williams’ shorts, they were unable to attack the weight of
the blood evidence in an effective manner. Specifically,
Williams asserted that he was prejudiced because compe-
tent counsel would have been able to weaken the inference
that the blood found on Williams’ clothing meant that he
was in the Reases’ bedroom when the murders took place.
According to Williams, competent trial counsel could have
persuaded the judge and jury that the blood found on
Williams’ shorts did not come from the crime scene. There-
fore, Williams asserted that his trial counsel were unconsti-
tutionally ineffective for their inactions.
  The post-conviction court denied Williams’ claim, and the
Indiana Supreme Court affirmed, stating as follows:
    Even if Williams’ counsel had more thoroughly investi-
    gated the blood evidence, as his counsel was able to do
10                                                 No. 01-4225

     for post-conviction, they would have been unable to
     provide the jury with any information significantly
     different from that actually provided by the State’s
     witness. Because the evidence Williams argues should
     have been presented would not have significantly
     changed the facts available to the judge and jurors,
     Williams was not prejudiced during either the guilt or
     sentencing phase of his trial.
Williams v. State, 706 N.E.2d 149, 156 (Ind. 1999). In his
petition for writ of habeas corpus, Williams raised, inter
alia, the same ineffective assistance of counsel claim. The
district court denied the petition, agreeing with the Indiana
Supreme Court that Williams was not prejudiced by trial
counsel’s performance. Williams appeals the denial of his
habeas petition, arguing that trial counsel’s deficient per-
formance prejudiced him during the sentencing phase of his
trial.7


                        II. Analysis
                   A. Standard of Review
  Williams filed his habeas petition on May 12, 2000, which
was after the effective date of the Antiterrorism and Ef-
fective Death Penalty Act of 1996 (“AEDPA”), Pub. L. 104-
132, 110 Stat. 1214 (1996) (codified at 28 U.S.C. § 2254).
Therefore, the provisions of AEDPA govern our review. See,
e.g., Lindh v. Murphey, 521 U.S. 320, 336, 117 S. Ct. 2059,
138 L. Ed. 2d 481 (1997). AEDPA provides that if a consti-
tutional claim was adjudicated on the merits by the state
courts, a federal court may only grant habeas relief based
on that claim if the state court’s decision was “contrary to”


7
  We agree with Williams’ appellate counsel’s concession at oral
argument that trial counsel’s performance did not prejudice
Williams during the guilt phase of his trial.
No. 01-4225                                                       11

or an “unreasonable application of” federal law as deter-
mined by the Supreme Court of the United States, 28
U.S.C. § 2254(d)(1), or if the state court’s determination of
the facts was unreasonable in light of the evidence pre-
sented. See id. at § 2254(d)(2).
  Williams argues that the Indiana Supreme Court’s de-
termination that he was not prejudiced by his trial coun-
sel’s performance was an “unreasonable application of”
Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80
L. Ed. 674. See 28 U.S.C. § 2254(d)(1); see also Williams v.
Taylor, 529 U.S. 362, 411, 120 S. Ct. 1495, 146 L. Ed. 2d
389 (2000). In addressing Williams’ claim, we must keep in
mind that we do not issue a writ of habeas corpus “simply
because [we] conclude[ ] . . . that the relevant state-court
decision applied [Strickland] erroneously or incorrectly.
Rather, that application must also be unreasonable.”8
Taylor, 529 U.S. at 411.


8
   Williams also argues that the Indiana Supreme Court’s state-
ment that “the evidence Williams argues should have been pre-
sented [at trial] would not have significantly changed the facts
available to the judge and jurors” was an unreasonable determina-
tion of the facts. See id. at § 2254(d)(2). However, Williams has not
identified a set of facts that competent counsel could have adduced
that was significantly different from the facts presented at trial,
as discussed below, and therefore, we reject this claim.
  Further, Williams claims that the Indiana Supreme Court’s
decision was “contrary to” federal law, see id. at § 2254(d)(1),
because it applied a stricter ineffective assistance of counsel
standard than the correct Strickland standard. However, we have
addressed and rejected this identical claim brought by Williams’
co-defendant, see Rastafari v. Anderson, 278 F.3d 673, 687 n.11
(7th Cir. 2002), and here, too, hold that the Indiana Supreme
court applied Strickland, the correct legal standard. See Williams,
706 N.E.2d at 154-56. Therefore, the Indiana Supreme Court’s
decision was not “contrary to” federal law. See Taylor, 529 U.S. at
405-06.
12                                                 No. 01-4225

            B. Ineffective Assistance of Counsel
  In order to prevail on his ineffective assistance of counsel
claim, Williams must establish that trial counsel’s perfor-
mance fell below an objective standard of reasonableness
and that he was prejudiced by the deficient performance.
See Strickland, 466 U.S. at 687-88. A failure to establish
either prong results in a denial of the ineffective assistance
of counsel claim. See Rastafari, 278 F.3d at 688. Prejudice
occurs when there is a “reasonable probability” that but for
counsel’s deficient performance, the result of the proceeding
would have been different. Strickland, 466 U.S. at 694. A
“reasonable probability is a probability sufficient to under-
mine the confidence in the outcome.” Id. Further, “[w]hen
a defendant challenges a death sentence . . . the question is
whether there is a reasonable probability that, absent the
errors, the sentencer . . . would have concluded that the
balance of aggravating and mitigating circumstances did
not warrant death.” Id. at 695.
  Before trial in this case, trial counsel were furnished with
a serologist report indicating that blood had been found on
Williams’ shorts. However, trial counsel did not become
aware of that fact until the middle of trial, a fact that
undermined their entire defense strategy. Their strategy,
as indicated earlier, was based on the assumption that no
blood was found on Williams’ clothing. Consequently, at
trial, trial counsel did not cross-examine Epperson about
the blood on Williams’ shorts, did not cross-examine Lach
about the fact that he did not see any blood on Williams’
shorts on the night that Williams was arrested, and did not
present expert testimony about how the blood may have
gotten onto Williams’ shorts. We agree with both parties
that trial counsel’s performance in this aspect of the case
was deficient.
  Williams contends that the blood on his shorts was the
key piece of evidence that lead to the imposition of the
death penalty. He argues that competent counsel would
No. 01-4225                                                    13

have challenged the weight of the blood evidence by pre-
senting “evidence to show that the blood Epperson de-
scribed did not necessarily come from the crime scene.”9
Nevertheless, the Indiana Supreme Court found that
Williams was not prejudiced because the evidence that
Williams argues should have been presented at trial was
not substantially different than the evidence that was
actually presented at trial and therefore would not have
significantly changed the facts that were available to the
judge and jury. See Williams, 706 N.E.2d at 156.
  We hold that the Indiana Supreme Court’s decision was
not an unreasonable application of Strickland for two
reasons. First, the trial judge and jury were well-informed
of the fact that the blood found on Williams’ shorts could
have come from somewhere other than the crime scene. For
example, Epperson testified that the blood was consistent
with the blood of 45% of the population, and thus her
testimony showed that there were millions of potential
sources of the blood other than the Reases or Williams.
Indeed, Williams’ counsel seized on this point during closing
arguments to note that the blood found on Williams’
shorts could have come from “millions of people.” Further,
Williams’ counsel also stated during closing arguments that
the State did not present a “splatter” expert, and therefore,
the State failed to show that the blood came from the crime
scene. Finally, Lach conceded at trial that he observed
Williams’ clothing on the night that he was arrested, but
did not see any blood on it, thus creating a potential
inference that the blood got onto Williams’ shorts sometime


9
  Williams also claims that his trial counsel failed to attack the
admissibility of the shorts. However, at trial, Williams’ counsel
did object to the admission of the shorts—an objection the trial
court overruled. Thus, his claim on appeal that he was prejudiced
by trial counsel’s failure to move to suppress Williams’ shorts is
without merit.
14                                              No. 01-4225

after Lach observed them but before his clothing was
confiscated three days later. Therefore, we agree with the
Indiana Supreme Court that the facts about which Williams
argues competent counsel would have presented at trial
were in fact known by the jury when it recommended
the death penalty—and by the trial judge when he sen-
tenced Williams to death.
  More importantly, however, Williams was not prejudiced
because even without the blood evidence, he still would
have been sentenced to death. Bryant testified that Wil-
liams and Rouster agreed to rob the Reases at gunpoint,
that Williams encouraged Rouster by telling him not to let
the Reases “gyp” him out of the money, and that Williams
also threatened the Reases physically. Bryant also heard
Williams say “it’s your time” followed by Rouster saying
“waste them,” and then heard several gunshots. Further,
Taylor testified during the sentencing hearing that Wil-
liams threatened the Reases, pointed a gun at Taylor and
asked him where the Reases kept their money, and was the
last person he saw with a gun. In addition, the police found
.30 caliber cartridges on Williams and in the Reases’ bed-
room on the night of the murders as well as $232.00 in cash
in Williams’ pouch. Finally, the neighborhood teenagers
testified that they heard a third series of gunshots when
Williams was still inside of the Reases’ house, but while
Rouster was in the Reases’ front yard talking to Newsome.
The fact that witnesses heard gunshots coming from inside
of the house when Rouster and Newsome were outside is
strong circumstantial evidence that Williams fired a gun
that night.
  The cumulative effect of the above-described evidence is
that Williams planned the robbery with Rouster, actively
participated in the robbery and the murders, and that
either Williams or Rouster (or both) fired the gunshots that
killed the Reases. Thus, the evidence—excluding the blood
evidence—was sufficient to support the presence of the
No. 01-4225                                               15

three aggravating circumstances found by the trial judge.
See IND. CODE §§ 35-50-2-9(b)(1)(G) & (b)(7); see also Saylor
v. State, 765 N.E.2d 535, 556 (Ind. 2002) (stating that
“major participation in the killing” plus the requisite
mental state are needed to establish § 35-50-2-9(b)(1)(G)—
the aggravating factor of intentionally killing while commit-
ting a robbery).
  Likewise, this evidence was sufficient to show that the
aggravating factors outweighed the mitigating factors. The
only mitigating factor that Williams addresses on appeal is
his contention that he was a minor accomplice. See IND.
CODE § 30-50-2-9(c)(4). However, the evidence shows that
he planned the robbery with Rouster and was a major
participant in the robbery and murders and thus supports
the trial judge’s finding that this factor did not apply to
Williams’ case. See, e.g., Wisehart v. State, 693 N.E.2d 23,
37 (Ind. 1998) (finding § 30-50-2-9(c)(4) inapplicable even
though defendant did not strike the fatal blow). Therefore,
the Indiana Supreme Court’s conclusion that Williams was
not prejudiced by trial counsel’s deficient performance was
not an unreasonable application of Strickland.
 Williams’ other claims on appeal are without merit and
warrant no discussion.

                     III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
denial of Williams’ petition for writ of habeas corpus.

A true Copy:
       Teste:
                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit

                    USCA-97-C-006—8-29-02